DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant’s submission about the newly added limitations such as - said passive trigger circuit arranged to conduct said elevated current signal through said triggered passive trigger switch to said pyrotechnic feature for a long enough time to activate said pyrotechnic feature, wherein said passive trigger is destroyed shortly thereafter [claim 1] …and a pyrotechnic actuator, said trigger/switch closing in response to said elevated current in said operating power circuit and conducting said elevated current to activate said pyrotechnic actuator for a sufficient time actuate said Page 4 of 14Appl. No. 16/376,381Response to Final Office Action of May 19, 2021Response Dated: October 19, 2021pyrotechnic actuator to operate on said contactor to interrupt said current path in said operating power circuit, wherein said trigger/switch is destroyed by said elevated current after actuation of said pyrotechnic actuator [claim 8] …  wherein said trigger activates said pyrotechnic actuator in response to said elevated current level in said circuit, to interrupt the for a sufficient time to activate said pyrotechnic actuator, wherein said trigger is then ruptured by said elevated current [claim 17] – [see Remarks of 10/19/2021, pages 8-12] is found persuasive … and therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837